Citation Nr: 1625885	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-38 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.  

2.  Entitlement to service connection for a gastrointestinal disorder, to include gastritis.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for alopecia, to include as secondary to anthrax and meningococcal vaccinations.  

5.  Entitlement to a compensable initial rating for bilateral 5th digit toe calluses.  

6.  Entitlement to an effective date earlier than May 5, 2014, for the grant of service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to September 1980, with subsequent National Guard service until July 2007, including several periods of active duty for training (ACDUTRA).  

These matters come to the Board of Veterans' Appeals (Board) from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the claims was subsequently transferred to the RO in New York, New York.  

The Veteran appeared and testified before the undersigned at a May 2012 Travel Board hearing, and a transcript of the hearing has been associated with the claims file.  The appeal was previously remanded by the Board in March 2014 and the issues of service connection for hypertension and pruritus had been raised by the record but were not adjudicated by the Agency of Original Jurisdiction (AOJ).  It does not appear that the AOJ has subsequently addressed these issues.  Therefore, the Board does not yet have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

To the extent that additional evidence has been added to the claims file since the most recent July 2014 supplemental statement of the case (SSOC), the Veteran has submitted such evidence with waivers of initial consideration by the AOJ; therefore, such evidence has been properly considered by the Board.  

During the pendency of the appeal, a July 2014 RO decision granted entitlement to service connection for tinnitus, effective May 5, 2014.  In an October 2014 statement and a July 2015 formal notice of disagreement (NOD), the Veteran expressed disagreement with the effective date assigned.  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  Therefore, although the issue of entitlement to an effective date earlier than May 5, 2014, was not certified to the Board, the Board will address it in the remand section below for the sole purpose of ensuring the issuance of an SOC.  

Additionally, the Board finds there has not been substantial compliance with its prior remand directives with respect to the issues of diabetes mellitus type II, a gastrointestinal disorder, bilateral hearing loss, and alopecia, such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  As such, these issues are also addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, her bilateral 5th digit toe calluses have been tender or painful for the entire period on appeal.  


CONCLUSION OF LAW

The criteria for a 10 percent initial rating for bilateral 5th digit toe calluses have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7804, 7819 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.

In general, when an increase in the rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the Board has considered the initial rating claim from the assigned effective date.  

The Veteran is currently rated at zero percent (noncompensable) for bilateral 5th digit toe calluses under DC 7819 for benign skin neoplasms.  Benign skin neoplasms are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  The Board need not address DCs 7800, 7801, or 7802 as these deal with the head, face, or neck and explicitly not the feet.

During the pendency of the appeal, DCs 7800-7805 were amended, effective October 23, 2008.  However, the amended regulations are only applicable to claims received on or after October 23, 2008, (the current claim was received in April 2007), or where a claimant requests readjudication under the new criteria (which the Veteran did not).  In any event, the relevant amended regulations are not substantially different from the prior versions.  

Under the pre-amended regulations, scars that were superficial and unstable on examination may be rated at a maximum rating of 10 percent disabling under DC 7803.  A superficial scar was defined as one not associated with underlying soft tissue damage; while an unstable scar is defined as one where, for any reason, there was frequent loss of covering of skin over the scar.  Similarly, a painful and superficial scar also warranted a 10 percent rating under DC 7804.  DC 7805 rated other scars based upon the limitation of the affected part.

Under the amended DC 7804, one or two scars which are painful or unstable warrant a 10 percent rating; three or four scars which are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a maximum schedular 30 percent rating.  Under the amended DC 7805, any disabling effects of scars not considered in a rating provided under DCs 7800-7804 are to be evaluated under an appropriate diagnostic code.

Turning to the relevant evidence of record, VA treatment records from August 2004 document the Veteran's complaints of painful calluses and hammer digits on her feet; minimal weight-bearing was recommended to alleviate symptoms.  Private treatment records from September 2005 document a diabetic foot examination with noted bilateral 5th digit hammertoes and bilateral intractable plantar keratoma.  In a February 2009 VA examination, she reported intermittent bilateral foot pain.  The examiner noted bilateral plantar fasciitis with small bilateral calcaneal spurs, which resulted in functional limitation on standing and walking; however, there was no aggravation caused by her job as a security guard, which involved sitting.  

In an April 2014 examination, the Veteran complained of painful bilateral feet since service.  Physical examination revealed tender corns at the bilateral 5th toes and constant foot pain which required constant use of orthopedic shoes.  The examiner stated that there was no functional impact upon the Veteran's ability to work given her employment as a security guard which involved sitting that did not aggravate her feet.  The examiner concluded that the Veteran had small corns on her bilateral 5th toes which were slightly tender and caused intermittent pain with no significant functional impairment.  In an October 2014 examination, she reported painful calluses and corns due to hammertoe deformities which impeded her ability to walk or stand for prolonged periods of time without pain.  

Based upon a review of the relevant evidence of record, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the bilateral 5th digit toe calluses have been painful or tender for the entire period on appeal.  Specifically, as noted above, the medical evidence of record has consistently documented that the toe calluses are painful or tender, which is consistent with her lay statements.  Notably, under the prior rating criteria, a painful and superficial scar warranted a 10 percent rating.  Similarly, under the current rating criteria, one or two scars which are painful or unstable warrant a 10 percent rating.

The Board has also considered the applicability of DC 7805, both under its prior and current form; however, while some limitation upon physical activity was noted, it is not to such an extent to warrant a rating in excess of 10 percent under a potentially applicable diagnostic code. 

In sum, after resolving any reasonable doubt in favor of the Veteran, an initial 10 percent rating is warranted for bilateral 5th digit toe calluses for the entire period on appeal, and to that extent, the appeal is granted.    

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  That means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, such as marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  

In this case, the evidence fails to show unique or unusual symptomatology regarding the bilateral 5th digit toe calluses that would render the schedular criteria inadequate.  The Veteran's relevant symptoms are contemplated in the rating assigned, based upon analogy to painful scars; therefore, the application of the Rating Schedule is not rendered impractical.  Moreover, she has not argued that her symptoms are not contemplated by the rating criteria.  Rather, she has merely disagreed with the previously assigned noncompensable initial rating for her level of impairment.  

The Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of her bilateral 5th digit toe calluses are considered by the schedular rating assigned.  Therefore, the schedular rating is adequate and referral is not required.  

Next, the Board has considered whether the disability warrants entitlement to special monthly compensation (SMC).  However, the matter of SMC is not raised by the Veteran nor warranted by the evidence of record for any period on appeal.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  

Finally, VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The claim of entitlement to a compensable initial rating for bilateral 5th digit toe calluses arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection.  Once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no additional notice is required with respect to the initial rating.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file.  Further, she was afforded relevant VA foot examinations in February 2009 and, following the March 2014 Board remand, most recently in April 2014.  The Board finds that the VA examinations and opinions of record, when read together and considered as a whole, are adequate to decide the claim, as they were based on thorough examinations wherein the examiners obtained and considered her prior medical history, and most importantly, described her disabilities in sufficient detail to allow application of the proper rating criteria.  Moreover, given the above development, there has been substantial compliance with the Board's March 2014 remand directives, such that further remand is not required regarding the initial rating claim adjudicated.  

In sum, as all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the appeal.  


ORDER

A 10 percent initial rating, but no more, for bilateral 5th digit toe calluses is granted for the entire period on appeal.  


REMAND

After a thorough review of the claims file, additional evidentiary development is necessary regarding the Veteran's claims of entitlement to service connection for diabetes mellitus type II, a gastrointestinal disorder, bilateral hearing loss, and alopecia due to noncompliance with prior remand directives articulated by the Board in December 2014.  VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to diabetes mellitus, service treatment records indicate that she had diabetes controlled by diet; therefore, the March 2014 Board remand noted that a nexus opinion was required.  In an April 2014 examination, the examiner noted the diagnosis of diabetes mellitus type II in 2002; however, ultimately opined that it was not as likely as not related to service.  The examiner based this opinion on the rationale that there was no evidence of diabetes mellitus during active service until separation in July 1980.  Although the Veteran had one urine test which showed sugar, the examiner noted that sugar in urine was not diagnostic for diabetes mellitus; moreover, blood tests were normal while in service.  The examiner stated that there was no evidence to indicate that the diagnosis of diabetes mellitus was made prior to 1997, as medical records from August 1998 clearly document that her diabetes started the previous year.  

Given the evidence of record, including service treatment records which document the Veteran's diabetic complaints in March 1980, a history of diabetes under diet control in July 1980, and a January 2002 documentation of a twenty-year history of diabetes diagnosed and treated with oral medications and diet, an addendum opinion must be obtained which addresses this evidence.  

With respect to the claim for a gastrointestinal disorder, medical records from August 2004 indicate that the Veteran's gastritis had onset during a period of ACDUTRA; therefore, the March 2014 Board remand noted that a nexus opinion was required to determine if her current gastrointestinal disorder began during or was aggravated by her period of ACDUTRA.  

In an April 2014 examination, the examiner noted that the Veteran had viral gastroenteritis during active service that resolved without any residuals and concluded that there was no currently diagnosed gastrointestinal disorder.  The examiner further stated that since the notation of gastroenteritis in August 2004 during active service, there was no documentation in the medical records that she was treated for any complaints of any gastrointestinal conditions.  Notably, however, private treatment records from March 2009 document a diagnosis of chronic gastritis which required prescription Nexium.  Similarly, private treatment records from October 2014 also document a diagnosed chronic gastrointestinal disorder.  

Given the private medical evidence of a current chronic gastrointestinal disorder, the May 2014 VA examiner's opinion is inadequate, and an addendum opinion must be obtained upon remand which properly considers, and reconciles as necessary, all relevant evidence of record.  

With respect to the claim for hearing loss, the March 2014 Board remand noted that recent audio testing established a current bilateral hearing loss for VA purposes, and an audiogram from active service reflects some degree of hearing loss; therefore, remand was required for an examination.  

In a May 2014 examination, audiometric testing did not reveal bilateral hearing loss for VA compensation purposes.  Significantly, although the examiner noted a review of the service treatment records, it was indicated that no other treatment records, VA or private, were reviewed as part of the examination and opinion.  As such, while the May 2014 examination did not document a current hearing loss, the examiner appears to have failed to consider additional treatment records which, as noted in the prior March 2014 Board remand, established current bilateral hearing loss for VA purposes.  As such, an addendum opinion must be obtained upon remand which properly considers whether the Veteran has had a current bilateral hearing loss disability at any time during the pendency of the claim, and if so, whether such condition is related to her active service.

With respect to the claim for alopecia, the Veteran has consistently contended that her hair loss is a result of her anthrax and meningococcal vaccinations.  As noted in the March 2014 Board remand, vaccination may constitute an injury during a period of ACDUTRA, and service records reflect that she was given both vaccines in February 2003.  Additionally, she has submitted medical literature identifying a relationship between anthrax vaccinations and alopecia, as well as a lay statement suggesting her current alopecia began after her vaccinations.  As such, the March 2014 Board remand directed that a medical nexus opinion was required.  

The May 2014 VA examiner noted the Veteran's diagnosed alopecia in 2004, along with her report that her hair loss occurred the week after her anthrax and meningitis vaccinations.  However, the examiner ultimately opined that alopecia was not at least as likely as not caused by February 2003 anthrax or meningococcal vaccinations.  The examiner stated that the preponderance of currently established scientific and medical evidence did not support any relation between anthrax and meningococcal vaccinations and the development of alopecia.  

Significantly, although the examiner noted a review of the claims file, including records of the February 2003 anthrax and meningococcal vaccines, buddy statement, and relevant medical and scientific literature, there was no detailed rationale or discussion as to why such evidence did not support the Veteran's claim.  As such, the opinion is inadequate for adjudication, and an addendum opinion properly support by an adequate rationale must be obtained upon remand.  

Finally, as noted in the Introduction above, a July 2014 RO decision granted service connection for tinnitus, effective May 5, 2014, and the Veteran subsequently submitted a timely NOD regarding the effective date assigned.  See 38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the timely NOD regarding the effective date assigned for the grant of service connection for tinnitus, or at least no SOC has been associated with the claims file that is now before the Board.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the claim is resolved, such as by a complete grant of the benefits sought, or withdrawal of her NOD.  

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue of entitlement to an earlier effective date than May 5, 2014, for the grant of service connection for tinnitus to the Board only if the Veteran perfects her appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the VA examiner who provided the April 2014 VA diabetes mellitus examination.  If the April 2014 VA examiner is unavailable, an equally qualified examiner may be substituted.  The entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full VA examination if deemed necessary, and all findings must be reported in detail.  

Specifically, the examiner is asked to render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's diabetes mellitus type II either began during or was otherwise caused or aggravated by active service, or was caused by a disease or injury incurred in or aggravated during a period of ACDUTRA.  

In rendering the requested opinion, the examiner must specifically consider and discuss all relevant evidence of record, including service treatment records which document the Veteran's lay complaints of diabetes in March 1980, a noted history of diabetes under diet control in July 1980, and a January 2002 documentation of a twenty-year history of diabetes diagnosed and treated with oral medications and diet.  

2.  Obtain an addendum opinion from the VA examiner who provided the April 2014 VA gastrointestinal examination.  If the April 2014 VA examiner is unavailable, an equally qualified examiner may be substituted.  The entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full VA examination if deemed necessary, and all findings must be reported in detail.  

Specifically, the examiner is asked to render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that a current gastrointestinal disorder either began during or was otherwise caused by active service, or was caused by a disease or injury incurred in or aggravated during a period of ACDUTRA.  

In rendering the requested opinion, the examiner must specifically consider and discuss all relevant evidence of record, including March 2009 and October 2014 private treatment records which document a currently diagnosed chronic gastrointestinal disorder treated with prescription medication.  

3.  Obtain an addendum opinion from the VA examiner who provided the May 2014 VA audiology examination.  If the May 2014 VA examiner is unavailable, an equally qualified examiner may be substituted.  The entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including current audiometric testing if deemed necessary, and all findings must be reported in detail.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran has had a current bilateral hearing loss disability during the pendency of the claim.  

If so, the examiner must also render an opinion as to whether such bilateral hearing loss is etiologically related to the Veteran's active service, including her reported in-service noise exposure.  

In rendering the above opinions, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

4.  Obtain an addendum opinion from the VA examiner who provided the May 2014 VA alopecia examination.  If the May 2014 VA examiner is unavailable, an equally qualified examiner may be substituted.  The entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full VA examination if deemed necessary, and all findings must be reported in detail.  

Specifically, the examiner is asked to render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that alopecia either began during or was otherwise caused by active service, or was caused by a disease or injury incurred in or aggravated during a period of ACDUTRA.  

In rendering the requested opinion, the examiner must specifically consider and discuss in detail all relevant evidence of record, including the buddy statement regarding the Veteran's hair loss and the medical literature provided by the Veteran documenting a relationship between anthrax vaccination and hair loss.  

5.  Following the above development, review the requested examination reports and opinions to ensure their adequacy and compliance with the above remand directives.  If any opinion is inadequate for any reason, undertake any further development warranted.  

6.  Issue an SOC addressing the issue of entitlement to an earlier effective date than May 5, 2014, for the grant of service connection for tinnitus.  The Veteran must be advised of the time limit in which she may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, she timely perfects an appeal as to that issue, return the matter to the Board for further appellate consideration.  

7.  Readjudicate the Veteran's service connection claims for diabetes mellitus type II, a gastrointestinal disorder, bilateral hearing loss, and alopecia in light of the development above and any additional evidence added to the claims file.  If any benefit sought on appeal remains denied, provide the her and her representative an SSOC and allow an adequate time for response before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


